ORDER
This Superior Court civil action was commenced in June 1971 wherein the plaintiff sought compensatory and punitive damages after having been allegedly assaulted by the defendant, who at the time of the assault was wielding a baseball bat. Almost ten years later, on May 12,1981, we listened to arguments relative to the plaintiff’s motion that the defendant’s appeal be summarily dismissed pursuant to the provisions of our Rule 16(g). The appeal concerns a March 12, 1980 dismissal of a 1978 appeal taken by the defendant from the refusal of a Superior Court justice to remove a $37,-633.60 default judgment entered against the defendant because of his failure to answer interrogatories after having been twice ordered to do so. The 1980 dismissal was the result of the defendant’s failure to take such action so that the Clerk of the *438Superior Court could have timely transmitted the record to this court, the record having languished in the Superior Court for a period of fourteen months. After consideration of the arguments of counsel and an examination of the record, we find merit in the plaintiff’s motion.
The motion to affirm is granted, the judgment dismissing the defendant’s appeal is affirmed, and the case is remanded to the Superior Court.
MURRAY and SHEA, JJ., did not participate.